DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 11 July 2022 has been entered.

Response to Amendment
Applicant’s amendments filed 11 July 2022 with respect to the claims have been fully considered. Any claim objections and 35 U.S.C. 112(b) rejections not repeated herein are considered to be overcome by the amendments.
Response to Arguments
Acknowledgement is made of the interview request filed 11 July 2022 under the First Action Interview pilot program. Initially, the Office respectfully notes that this pilot has been discontinued. In any case, the Office does not deem that an interview would add value at this time. Applicant’s representative is invited to contact the Examiner to discuss this Office action.
Applicant's arguments filed 11 July 2022 stating that the amendments to the independent claims overcome the previous prior art rejections have been fully considered and they are persuasive. The Office acknowledges that the previously cited prior art does not teach or fairly suggest “the duct openings limited to a region within the radially-outer third of the blade and chordally leading two-thirds of the blade” (claim 1) and “the duct openings retained within an upper quadrant of the blade defined by an upper two-thirds of the blade from the central hub and by a leading two-thirds of the blade from the leading edge” (claim 23).

Drawings
Figure 2(A) should be designated by a legend such as --Prior Art-- because only that which is old is illustrated. See MPEP § 608.02(g).  

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 2-7, 9, 13, 17, 18, and 23-26 are objected to because of the following informalities:   
In claim 2, the two instances “central rotor” should be changed to --central hub-- (to use terminology consistent with the disclosure).
In claim 5, line 2, “beyond” should be changed to --aft-- (for clarity).
In claim 6, line 2, “beyond” should be changed to --radially inward of-- (for clarity).
In claim 7, line 2, “beyond” should be changed to --radially inward of-- (for clarity).
In claim 9, line 1, “total” should be deleted (for clarity and/or to use consistent terminology).
In claim 13, the amendments to lines 1-2 should be removed (note: “the duct openings are arranged into rows” is duplicative of “the duct openings being… arranged into two (2) to five (5) radially-spaced, chordally-extending rows” (claim 1).
In claim 17, the amendments to lines 1-2 of the claim body should be removed (note: “the duct openings are arranged into a plurality of chordally extending rows” is duplicative of “the duct openings being… arranged into two (2) to five (5) radially-spaced, chordally-extending rows” (claim 1).
In claim 18, the amendments to lines 1-2 of the claim body should be removed (note: “the duct openings are arranged into a plurality of chordally extending rows” is duplicative of “the duct openings being… arranged into two (2) to five (5) radially-spaced, chordally-extending rows” (claim 1).
In claim 23, line 4 should be made to be a continuation of line 3.
Claims 24-26 are objected to due to dependence on an above claim.
Appropriate correction is required.




Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
Claims 1-3, 5-7, 9-11, 13, 16-20, and 22-26 are rejected under 35 U.S.C. 112(a) for failing the written description requirement.

In claim 1, the limitation recited as “the duct openings limited to a region within the radially-outer third of the blade and chordally leading two-thirds of the blade” was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that Applicant, at the time the application was filed, had possession of the claimed invention. According to MPEP 2163 (I), a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. The originally filed disclosure neither depicts nor describes the instant combination of limitations. Furthermore, the originally filed disclosure does not define and/or depict the chordal dimension in the context of the instant invention, which shows blades having varying chordal locations and lengths across the radial dimension, such varying chordal locations and lengths rendering ambiguous and/or contradictory the nature of the instant combination of limitations. As demonstration, reference is made to the mark-up of Figure 2(A) below showing a global chordal dimension (gray double-arrow) and a local chordal dimension (black double-arrow), both of which are possible considerations of the term “chordal”, which leads to the following issues:
(1) the “chordally leading two-thirds of the blade”, represented as delimited by the black dotted-line for the local chordal dimension and the gray dotted-line for the global chordal dimension, corresponds to a different proportion and, thus, structural constitution of the claimed blade depending on the chordal convention used;
(2)    the below-identified region (i.e., the region delimited by the two dotted-lines and the black double-arrow), which can correspond with a portion of the claimed “a region within the radially-outer third of the blade and chordally leading two-thirds of the blade”, is outside of the chordally leading-two thirds of the blade established by the global chordal dimension and, thus, the instant combination of limitations are not fully practicable in the context of the disclosed invention.
Due to a similar instance with “the duct openings retained within an upper quadrant of the blade defined by an upper two-thirds of the blade from the central hub and by a leading two-thirds of the blade from the leading edge”, this rejection also applies to claim 23. Due to dependency, this rejection also applies to claims 2, 3, 5-7, 9-11, 13, 16-20, 22, and 24-26.
                            
    PNG
    media_image1.png
    439
    406
    media_image1.png
    Greyscale


In claim 2, the limitation recited as “the second blade having no duct openings“ in combination with the antecedent limitation “a first blade [having duct openings]” was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that Applicant, at the time the application was filed, had possession of the claimed invention. The originally filed disclosure is silent as to a single rotor having a blade with duct openings and a blade without duct openings.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-3, 5-7, 9-11, 13, 16-20, and 22-26 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

In claim 1, the limitation recited as “the chordally leading two-thirds of the blade” renders the claim indefinite. According to MPEP 2173.05(a), claim language may not be ambiguous, vague, incoherent, opaque, or otherwise unclear in describing and defining the claimed invention. In the instant case, the disclosure shows blades having varying chordal locations and lengths across the radial dimension, such varying chordal locations and lengths rendering ambiguous the meaning of “chordally” and, thus, the bounds of the instant limitation - i.e., it is unclear if the fraction “two-thirds” is to be evaluated in comparison to a global chordal dimension or a local chordal dimension (note: as demonstrated below, a leading two-thirds of the blade corresponds with different proportions, some non-overlapping, of the blade depending on the convention used)(key: black double-arrow - local chord at a radial location; black dotted-line - chordal location of two-thirds chord at the radial location; gray double-arrow - global chord; gray dotted-line - two thirds-chord of the maximum/global chord). Due to similar instances, this rejection also applies to claims 5 and 23. Due to dependency, this rejection also applies to claims 2, 3, 6, 7, 9-11, 13, 16-20, 22, and 24-26 

    PNG
    media_image2.png
    374
    406
    media_image2.png
    Greyscale



In claim 23, the limitation recited as “the duct openings retained within an upper quadrant of the blade defined by an upper two-thirds of the blade from the central hub and by a leading-two thirds of the blade from the leading edge” renders the claim indefinite. The term quadrant describes a portion that results from equal subdivision (i.e., subdividing into quarters), and whereas such an equal subdivision cannot correspond with “an upper two-thirds of the blade from the central hub [and] a leading two-thirds of the blade from the leading edge” (emphasis added). Due to dependency, this rejection also applies to claims 24 and 25.

In claim 26, the limitation recited as “a common internal outermost diameter” renders the claim indefinite. The term “common” is unclear in this context - if it is intended to be mean the same or equal, then it should be revised accordingly. Furthermore, the phrase “internal outermost diameter” is unclear since “internal” and “outermost” are opposites and there is no use of “internal” or “internal outermost” in this context in the disclosure.

Examiner’s Comment
Although the claims have not been rejected over prior art, indication of allowable subject matter therein is withheld pending Applicant’s response to the 35 U.S.C. 112(a) rejections set forth above.
Reference is made to the Allowable Subject Matter section of the Final Rejection mailed 10 March 2022.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER RYAN LEGENDRE whose telephone number is (571)270-3364. The examiner can normally be reached on M-F: 9-5 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg, can be reached at 571-272-4922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER R LEGENDRE/Primary Examiner, Art Unit 3745